Citation Nr: 0835942	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  00-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board remanded this matter in October 2003 for additional 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's service-connected back disability is manifested 
by chronic low back pain, tenderness and stiffness, but does 
not show persistent symptoms compatible with sciatic 
neuropathy with characteristic pain or other neurological 
findings, ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 
six weeks during any twelve month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  As the factual findings 
in this case do not show distinct time period where the 
veteran's disability exhibited symptoms that would warrant 
different ratings, staged ratings are not warranted.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change. VAOPGCPREC 
3-2000; VAOPGCPREC 7-2000.  The Board is bound by those 
rulings.

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease.  
A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new rating criteria, Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic 
Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):   


With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

History and Analysis

In an April 1969 rating decision, the veteran was granted 
service connection for back strain and assigned a 10 percent 
rating under Diagnostic Code 5295, effective from June 1968.  
The Board later granted a 40 percent disability evaluation in 
a February 1999 decision, and the veteran was assigned a 40 
percent rating under Diagnostic Codes 5295-5292, effective 
from August 1996, in a March 1999 rating decision.  The 
veteran filed this claim for an increased rating in May 1999.  

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome 38 C.F.R. § 4.71a 
were changed twice and the new regulations became effective 
on September 23, 2002 and September 26, 2003, respectively.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002); 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The veteran was notified of the initial new rating criteria 
in a supplemental statement of the case (SSOC) issued by the 
RO in January 2003 and the subsequent criteria in the March 
2005, October 2005 and October 2008 SSOCs.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In an August 1999 VA examination report, the veteran 
complained of intermittent back pain, mild tenderness, and 
radicular symptoms down his right lower extremity.  The 
examiner recorded the veteran's range of motion as flexion of 
45 degrees and lateral bending of 10 degrees.  It was noted 
in the report that the veteran was unable to extend his back 
and that the veteran exhibited marked decreased lumbar range 
of motion.  The examiner stated that the veteran's lumbar 
musculature was tight and appeared to be in mild spasm 
bilaterally.  The veteran showed decreased sensation on the 
lateral aspect of his right thigh, leg, and foot during the 
examination.  The examiner noted that the veteran had knee 
and ankle jerk as well as pain during straight leg testing.  
Decreased and symmetric dorsal pedalis and posterior tibial 
pulses were recorded by the examiner in the examination 
report.  X-ray reports showed that the veteran had mild 
degenerative changes with sclerosis of the right sacroiliac 
joint.  An impression of low back strain with possible 
radiculopathy was listed in the August 1999 examination.  

A December 1999 MRI report showed the veteran's lumbar spine 
was normal.  VA treatment records from January to October 
2000 show that the veteran complained of chronic low back 
pain as well as pain that radiated to his hip and buttocks.  
An October 2000 treatment note stated that the veteran did 
not suffer from tingling in the lower extremities, spinal 
tenderness, or bladder problems.  

In an August 2000 VA examination report, the veteran 
complained of stiffness, tightness, tenderness, and pain in 
his low back as well as occasional shooting pain down his 
right leg all the way to his toes.  The examiner recorded the 
veteran's lumbar range of motion as flexion of 30 degrees 
with pain and lateral rotation of 30 degrees.  It was noted 
that the veteran had mild decreased sensation to light touch 
over his right medial calf but did not suffer from persistent 
decreased sensation in the leg or significant nerve root 
impingement.  X-ray reports showed mild narrowing of the L5-
S1 joint space and mild foramina narrowing.  The examiner 
stated that there was no evidence of any large herniated 
disks but mild flattening of the thecal sac at L4-5 and L5-
SI, upon review of the MRI report discussed above.  
Impressions of lumbar spondylosis and sciatica were listed in 
the August 2000 examination report.  An additional May 2001 
VA examination report noted that the veteran was suffering 
from radicular pain coming from his back and listed an 
impression that the veteran was suffering lower back pain 
radiating down his legs. 

VA treatment records dated from August 2001 to December 2002 
show that the veteran continued to complain of tenderness and 
radiating pain as well as received several epidural 
injections in order to help alleviate his back pain.  A 
November 2002 MRI report stated that the veteran suffered 
from disc space narrowing with desiccation and bulging at L4-
L5 with mild bilateral neural foramina narrowing as well as 
degenerative changes at the L5 joint.  A February 2003 
treatment note stated that the veteran was using a TENS unit 
as well as oral medications for pain control and continued to 
suffer from chronic low back pain and degenerative joint 
disease.  

VA treatment notes from February 2003 to May 2004 show the 
veteran suffered from continued back pain, treated with 
physical therapy, pain blocker epidural injections and TENS 
unit.  

A March 2003 VA examination report the veteran complained of 
daily low back pain of intense severity.  The veteran also 
stated that he experiences numbness in his legs after walking 
as well as suffers from weakness in both legs.  The veteran 
continued to complain of pain which occasionally radiates 
into his right hip and buttock area.  The examiner noted that 
the veteran had good balance and coordination with no muscle 
spasm.  In addition, the report stated that the veteran had a 
positive straight leg raising test which elicited pain and 
subjective decreased light touch sensation of his right lower 
extremity and foot.  The examiner recorded the veteran's 
lumbar range of motion as flexion of 30 degrees, extension of 
10 degrees, and bilateral lateral flexion of 20 degrees.  
Tenderness was noted in the paraspinal musculature and 
sciatic notch.  The March 2003 report showed an impression of 
degenerative L4-5 disc with desiccation and bulging as well 
as mild neuroforaminal narrowing.  The examiner opined that 
it was "possible" that the veteran's back injury in service 
has resulted in an annular tear of his disc which led to 
degenerative findings in that disc with diffuse bulging.  In 
an additional June 2003 statement, a VA primary care provider 
noted that the veteran had underwent multiple treatments for 
pain, including epidural injections and TENS unit, which had 
provided minimal relief for his symptoms. 

In a March 2004 VA examination report, the veteran complained 
of back and buttock pain, as well as right leg pain.  The 
veteran indicated he had pain with any kind of movement and 
on a daily basis, as well as difficulty walking because of 
weakness in his lower extremities and back.  He used a cane 
in his left hand to ambulate and stated he has pain in both 
sitting and standing.  The veteran stated that his back pain 
is worsened by any kind of activity.  He reported that he was 
currently taking medications including Celebrex and Tylenol 
#3.  Upon examination his forward flexion was to 
approximately 25 to 30 degrees.  He was able to extend 
approximately to a neutral or 5 degrees of extension, which 
reproduced his pain.  The veteran stated he had pain with 
both flexion and extension, although worse with extension.  
Left and right lateral bending was approximately 10 degrees.  
Right and left rotation was to 15 degrees.  All range of 
motion testing was limited by pain.  No muscle spasm was 
found.  Straight leg raise was negative on the left and right 
for radicular pain.  Sensation to light touch was intact.  
The veteran had subjective dysesthesias in the L4-5 and L5-S1 
distributions.  X-rays showed some degenerative changed noted 
with the superior endplate osteophytes, as well as inferior 
osteophytes at the L4-5 disc spaces as well as degenerative 
changes noted at the L5-S1 disc space and some facet 
arthrosis at the L4-5 and L5-S1 levels.  The diagnosis was 
degenerative L4-5 disc as well as L5-S1 and subsequent facet 
arthrosis.  The examiner noted that the veteran had a 
significant amount of decreased range of motion of both 
flexion and extension as well as lateral rotation, lateral 
bending of his lumbar spine compared to normal.  

VA treatment records from March 2005 to December 2007 show 
continued complaints of low back pain that radiated into the 
veteran's hips and legs.  This was noted to be treated with 
medication.  A thoracic spine x-ray report from September 
2005 shows that normal alignment was seen on both AP and 
lateral views.  Mild osteopenia was noted.  Mild anterior 
compression was seen at T8 and minimally T9 vertebrae.  No 
other abnormality was seen.  

In a December 2007 VA examination report, the veteran 
complained of back pain that flared every other day.  He 
treats these flares with rest for a few hours and then he 
feels better.  The veteran's pain begins in the central 
aspect of his lumbar spine, radiates out both hips and down 
the lateral aspect of both legs to the bottom of the feet.  
He uses a cane, which helps moderately with pain and walking 
and uses a wheel chair if he has to walk longer distances.  
The veteran also wears a corset type brace which provides 
relief.  The examiner noted that there was no doctor ordered 
bed rest in the previous twelve months.  Examination of the 
lumbar spine showed forward flexion was 0-70 degrees; 
extension was 0-20 degrees; right and left lateral bending 
was 0-25 degrees and left and right rotation was 0-25 
degrees.  There was minimal pain through the motion testing, 
both actively and passively.  Repetitive motion was not shown 
to increase the veteran's pain or decrease his range of 
motion.  The veteran had positive straight leg raises and 
displayed normal muscle strength throughout both legs.  He 
was able to walk heel to toe with minimal balance 
difficulties.  X-rays shows that the lumbar spine showed 
minimal degenerative disease at the L4-5 level.  

Neither Diagnostic Code 5292 nor Diagnostic Code 5295 
provides for a rating higher than 40 percent, which is the 
maximum schedular rating under those codes.  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  The highest evaluation 
allowable pursuant to this diagnostic code, 60%, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  A 60% rating requires evidence of 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the general rating formula for diseases and injuries of the 
spine (unless intervertebral disc syndrome is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  A 50% evaluation will be assigned 
with evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (in effect from September 26, 2003).  

The Board finds that a rating in excess of 40 percent is not 
warranted under the "older" or "newer" version of 
Diagnostic Code 5293.  Concerning an increased rating under 
the "old" criteria, the medical evidence of record does not 
show that the veteran suffers from pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Although the examiner found knee and 
ankle jerk during the veteran's March 1999 examination, the 
veteran also experienced attacks once or twice a week, 
displaying intermittent relief.  In addition, the August 2000 
VA examiner noted that the veteran had mild decreased 
sensation to light touch over his right medial calf but did 
not suffer from persistent decreased sensation in the leg or 
significant nerve root impingement.  The August 2004 VA 
examiner found no muscle spasm and that sensation to light 
touch was intact.  Further, multiple VA examination reports 
are void of any neurological findings.  

The veteran also does not fit the "newer" criteria for a 60 
percent rating under Diagnostic Code 5293 or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes under Diagnostic Code 5243.  The 
medical evidence discussed at length above does not show that 
the veteran suffered an incapacitating episode for the 
duration of at least six weeks during any 12-month time 
period.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The veteran's back disability is currently rated under 
Diagnostic Code 5237 (lumbosacral or cervical strain).  It is 
not contended or shown that the veteran's service-connected 
back disability includes ankylosis of the entire 
thoracolumbar spine.  Therefore, Diagnostic Code 5237 
(lumbosacral or cervical strain) and other diagnostic codes 
for the spine which might provide for a higher disability 
rating, are not applicable for a higher rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2007). 

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran is 
competent to report pain in his lumbar spine.  However, these 
complaints of pain do not exceed the criteria for an 
evaluation in excess of 40 percent.  The veteran's reports of 
chronic low back pain, tenderness, and stiffness do not meet 
or more nearly approximate the criteria for an increased 60 
percent rating.  See 38 C.F.R. § 4.7 (2007).

The Board acknowledges the veteran's complaints of chronic 
pain, muscle spasms, and swelling.  However, the veteran has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his injury during active military service and the 
current severity of his back disability.  His opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 4.71 with 
respect to the current severity of his back disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Neither Diagnostic Code 5292 nor Diagnostic Code 5295 
provides for a rating higher than 40 percent.  The criteria 
for a rating in excess of 40 percent under Diagnostic Code 
5293 have not been met.  Since evidence of unfavorable 
ankylosis of the entire thoracolumbar spine is not shown, a 
higher, 50% rating is not available under other diagnostic 
codes, such as Diagnostic Code 5237.  The Board finds that 
the evidence shows that the 40 percent rating currently in 
effect for a low back strain is in accordance with the 
Schedule.  Thus, the veteran's reports of chronic mid-back 
pain do not meet or more nearly approximate the criteria for 
a 50 percent rating under Diagnostic Codes 5235 through 5243 
or a 60 percent rating under Diagnostic Code 5293.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the service-connected back disability.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  

Although the Board acknowledges the veteran's complaints of 
pain and difficulty associated with his service-connected low 
back strain, the record reflects that the veteran has not 
required frequent hospitalizations for his back.  Further, 
while there is an indication in the record that he has been 
unable to work, the veteran is now retired and no longer 
working.  While in his notice of disagreement and substantive 
appeal he indicated that he hasn't worked since 1996 because 
of this back, his March 2004 examination noted that the 
veteran was retired.  In addition, in his December 2007 VA 
examination report, the examiner noted that the veteran was 
not currently working and had not worked for about ten to 
fifteen years.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  For these reasons, an extraschedular rating is 
not warranted.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the veteran's service-
connected disability by a letter in March 2004.  The December 
1999 SOC and subsequent supplemental SOCs in March 2005, 
October 2005 and January 2008 explained what specific 
regulatory provisions govern his low back strain and why the 
increased rating claim remained denied.  

A January 2007 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board finds that despite any deficiency in providing 
notice required by Vazquez-Flores, the veteran is not 
prejudiced in this matter.  He was given the diagnostic codes 
and rating criteria for low back strain in a January 2007 
letter, the rating decision, statement of the case and 
supplemental statements of the case.  The veteran described 
how the disability impacted his daily activities or 
employment in his February 2000 substantive appeal as well as 
during the March 2004 and December 2007 VA examinations.  
Consequently, it is demonstrated that he had actual notice of 
the specific rating criteria for the disability, and why a 
higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  The Board concludes that VA has met its duty 
to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
VA treatment records.  The veteran was also given VA 
examinations in connection with the claim.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased evaluation for low back strain is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


